Title: James Madison to Thomas W. White, 26 October 1833
From: Madison, James
To: White, Thomas W.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 26th. 1833
                            
                        
                        J. Madison with his respects to Mr. White presents his thanks for the copies of Mr. Badgers Address at Chapel
                            Hill (N.C), which does honor to the ability & benevolent views of the Author. For the delay in acknowledging the
                            favour J. M. must refer to the ill State of his health, an apology of which he is now often obliged to avail himself
                        
                            
                                
                            
                        
                    